Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2.	Claims 1-16 are pending in Instant Application. 
Priority
3. 	Examiner acknowledges that this application is a continuation of U.S. Application No. 16/158,383, filed on October 12, 2018, which claims priority to and the benefit of U.S. Provisional Patent Application Serial No. 62/572,181, entitled "Method, Apparatus, and Computer Program Product for Sharing Interface Annotations among Participating Devices within a Group-Based Communication System" and filed on October 13, 2017, the entire contents of which are hereby incorporated by reference.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 03/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0201553 issued to Hong et al. (Hong) in view of US 2018/0331842 issued to Faulkner et al. (Faulkner).
As per claim 1, Hong teaches a method for sharing annotations in a group-based communication platform (Hong: Abstract – sharing presentation data, interactions, and annotation information between devices), comprising: at a sharing device having a display (Hong: Fig. 6 (610)): displaying, on the display, an interface comprising a content item (Hong: Fig. 6 – content (“Main Contents”) is displayed on the interface); causing the interface to be displayed by a plurality of participating devices (Hong: Fig. 6, ¶ 0059, ¶ 0060 – an annotation data setting menu 620, may be located on a region of a screen 610 of a device that displays presentation data and when the record mode 622 indicates public writing, the target device generates annotation information and transmits the annotation information to the other devices, based on user input); receiving, from a first participating device of the plurality of participating devices, an annotation on the content item; displaying, on the display, the annotation in the interface (Hong: ¶ 0011, Fig. 5 – receiving annotation information generated by the second device from the second device; and displaying annotation data included in the received annotation information on the image displayed on the screen of the first device; ¶ 0053 – also teaches the second device 120 may display the annotation data, based on the annotation information, thereby realizing 'smart synchronization (Smart Sync)'); 
Hong however does not explicitly teach receiving, from a second participating device of the plurality of participating devices, a reactive emoji associated with the annotated content item; and displaying, on the display, the reactive emoji in the interface.
Faulkner however explicitly teaches receiving, from a second participating device of the plurality of participating devices, a reactive emoji associated with the annotated content item; and displaying, on the display, the reactive emoji in the interface (Faulkner: ¶ 0007 – system can detect an occurrence of a notable event in a chat conversation conducted in accordance with a conference session. This enables users to submit comments, replies to comments, share files, share reactions or expressions (e.g., emojis (¶ 0065 – teaches emojis (e.g., smiley face, angry face, laughing face, crying face, etc.))), links to external objects (e.g., a URL), etc. to the chat conversation while viewing live or recorded content of a conference session and those comments, replies to comments, files, reactions or expressions, links to external objects, etc. can be timestamped and added to the transcript at a point that corresponds to a current point of content playback).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hong in view of Faulkner to teach receiving, from a second participating device of the plurality of participating devices, a reactive emoji associated with the annotated content item; and displaying, on the display, the reactive emoji in the interface. One would be motivated to do so as the system can detect an occurrence of a notable event in a chat conversation conducted in accordance with a conference session. This enables users to submit comments, replies to comments, share files, share reactions or expressions (e.g., emojis), links to external objects (e.g., a URL), etc. to the chat conversation while viewing live or recorded content of a conference session and those comments, replies to comments, files, reactions or expressions, links to external objects, etc. can be timestamped and added to the transcript at a point that corresponds to a current point of content playback (Faulkner: ¶ 0007).

As per claim 2, the modified teaching of Hong teaches the method of claim 1, wherein the reactive emoji is a pre-defined emoji of the group- based communication platform (Faulkner: ¶ 0065 – possible menu options can include emojis (e.g., smiley face, angry face, laughing face, crying face, etc.) or other icons and text use to reflect user sentiment and/or user expression).

As per claim 3, the modified teaching of Hong teaches the method of claim 1, wherein the reactive emoji is a custom emoji (Faulkner: ¶ 0065 – menu options can include emojis or other icons and text use to reflect user sentiment and/or user expression (custom emoji)).

As per claim 4, the modified teaching of Hong teaches the method of claim 1, further comprising: displaying an association between the reactive emoji and the second participating device (Faulkner: ¶ 0065, Fig. 4B – graphical user interface 408 configured to display a menu of possible reaction options 410 that enables a participant to provide a reaction and the menu options can include emojis (e.g., smiley face, angry face, laughing face, crying face, etc.)).

As per claim 5, the modified teaching of Hong teaches the method of claim 1, wherein the reactive emoji is a first emoji, the method further comprising: receiving, from a third participating device of the plurality of participating devices, a second reactive emoji associated with the annotated content item; and displaying, on the display, the second reactive emoji (Faulkner: ¶ 0065, Fig. 4B – graphical user interface 408 configured to display a menu of possible reaction options 410 that enables a participant to provide a reaction and the menu options can include emojis (e.g., smiley face, angry face, laughing face, crying face, etc.). It is interpreted that any user (third participating device) can provide a reaction and send an emoji (second reactive emoji)).

As per claim 6, the modified teaching of Hong teaches the method of claim 5, wherein the first reactive emoji and the second reactive emoji are simultaneously displayed (Faulkner: Fig. 4C, ¶ 0066 – graphical user interface 412 configured to display a string of reactions 414 over the live or recorded content of the conference session being played back).

As per claim 7, the modified teaching of Hong teaches the method of claim 1, further comprising: 41ny-2025530Atty Docket No. 197802003501(P10011USC1)after receiving the annotation from the first participating device, automatically modifying the annotation, wherein displaying the annotation comprises displaying the modified annotation (Hong: ¶ 0043 – when a user device operates in a predetermined mode, a system that automatically senses the host device and synchronizes presentation materials, annotation data, and interactions with the host device may be automatically set up).

As per claim 8, the modified teaching of Hong teaches the method of claim 1, wherein the annotation includes an emoji, image, illustration, highlight, underline, shape, or a combination thereof (Hong: ¶ 0054 – the annotation information may have any of various types. For example, when a focus is to be on a particular region, image information used to focus on the particular region, e.g., a color, thickness, length, transparency, etc.).
As per claim 9, the modified teaching of Hong teaches the method of claim 1, further comprising: displaying an indication that a first user associated with the first participating device has permission to annotate (Hong: ¶ 0035 – the screens of all the plurality of devices are synchronized according to the content displayed on the first device 110 acting as the host device but content displayed on another device that does not act as the host device may be displayed on the screens of the other devices through an additional setting operation).

As per claim 10, the modified teaching of Hong teaches the method of claim 9, further comprising: displaying a user affordance for removing permission to annotate from the first user (Hong: ¶ 0035 – if during a conference, a user of the third device 130 has some pertinent material, then a reference device synchronized with the first device 110 or a host of the conference may be requested to be switched from the first device 110 to the third device (the permission was switched from host device to third device)).

As per claim 11, the claim resembled claim 1 and is rejected under the same rationale while Hong teaches a display (Hong: Fig. 6); one or more processors (Hong: ¶ 0068 – information processor), a memory (Hong: ¶ 0080 – RAM).

As per claim 12, the claim resembled claim 5 and is rejected under the same rationale.

As per claim 13, the claim resembled claim 7 and is rejected under the same rationale.

As per claim 14, the claim resembled claim 1 and is rejected under the same rationale while Hong teaches a non-transitory computer-readable storage medium storing one or more programs for sharing annotations in a group-based communication platform, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device (Hong: Claim 15 – a non-transitory computer readable recording medium having recorded therein instructions including an application executable by a processor of a device).
As per claim 15, the claim resembled claim 5 and is rejected under the same rationale.

As per claim 16, the claim resembled claim 7 and is rejected under the same rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571)270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus;
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SM A RAHMAN/Primary Examiner, Art Unit 2458